MEMORANDUM **
Zhengbin He, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance *557of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s adverse credibility determination based on an inconsistency between his testimony and application regarding twelve beatings by police and an internal inconsistency within his testimony regarding the number of beatings by police. See id. at 1042-43.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioner also fails to establish a CAT claim because he did not show that it was more likely than not that he would be tortured if he was returned to China. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.